         Case 1:19-cr-00320-PGG Document 36 Filed 05/15/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

GEORGE PAGAN,                                                19 Cr. 320 (PGG)

                          Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of the Defendant, scheduled for July

15, 2020, will now take place on September 4, 2020 at 4:00 p.m. in Courtroom 705 of the

Thurgood Marshall Courthouse, 40 Foley Square, New York, New York. Any submissions on

behalf of the Defendant are due by August 14, 2020, and any submission by the Government is

due by August 21, 2020.

Dated: New York, New York
       May 15, 2020
